20-01010-jlg     Doc 15         Filed 06/26/20 Entered 06/26/20 19:26:47       Main Document
                                              Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re Orly Genger,
                                                          Chapter 7
                      Debtor.
                                                          Case No. 19-13895-JLG


 DALIA GENGER,
                            Plaintiff,                     Adv. P. No. 20-01010

 -against-

 ORLY GENGER, MICHAEL BOWEN, ARIE
 GENGER, ARNOLD BROSER, DAVID BROSER,
 ERIC HERSCHMANN, THE GENGER
 LITIGATION TRUST, ADBG LLC, TEDCO INC.,
 and DEBORAH PIAZZA as chapter 7 trustee,

                             Defendants.


                         AFFIDAVIT OF SERVICE OF
             JOINDER IN MOTION TO DISMISS AMENDED COMPLAINT


STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

JONATHAN GONZALES, being duly sworn, deposes and says:

       I am over 18 years of age, and am not a party to this action, and I reside in New York,

New York. On June 26, 2020, I served by email upon each of the parties set forth on the service

list annexed hereto, true and correct copies of Eric Herschmann and Michael Bowen’s Joinder in

Motion to Dismiss Amended Complaint brought by Dalia Genger, dated June 25, 2020, and the

accompanying Declaration of Michael Paul Bowen with exhibits A through C in support of the

joinder.
20-01010-jlg    Doc 15    Filed 06/26/20 Entered 06/26/20 19:26:47    Main Document
                                        Pg 2 of 5



Dated: New York, New York
       June 26, 2020

                                                    /s/ Jonathan T. Gonzales
                                                    Jonathan T. Gonzales



Sworn to before me this
26th day of June, 2020


/s/ Andrew R. Kurland
  NOTARY PUBLIC




                                          2
20-01010-jlg     Doc 15    Filed 06/26/20 Entered 06/26/20 19:26:47   Main Document
                                         Pg 3 of 5




                                        SERVICE LIST

Adam Pollock, Esq.
Counsel to The Orly Genger 1993 Trust, et al.
Email: Adam@PollockCohen.com

Elizabeth M. Aboulafia, Esq.
Counsel to The Orly Genger 1993 Trust, et al.
Email: EAboulafia@Cullenllp.com

Ray Battaglia, Esq.
Counsel to Eric Herschmann
Email: rbattaglialaw@outlook.com

Jay H. Ong, Esq.
Counsel to The Orly Genger 1993 Trust
Email: jong@munsch.com

Ryan B. DeLaune, Esq.
Counsel to Suretec Insurance Company
Email: ryan.delaune@clarkhillstrasburger.com

Christopher K. Kiplok
Counsel to ADBG LLC
Email: chris.kiplok@hugheshubbard.com

Christopher Gartman
Counsel to ADBG LLC
Email: chris.gartman@hugheshubbard.com

Ira Daniel Tokayer, Esq.
Counsel to Dalia Genger and D&K GP LLC
Email: imtoke@mindspring.com

John Dellaportas, Esq.
Counsel to Sagi Genger and TPR Investment Associates
Email: jdellaportas@emmetmarvin.com

Thomas A. Pitta, Esq.
Counsel to Sagi Genger and TPR Investment Associates
Email: tpitta@emmetmarvin.com

Beth Khinchuk, Esq.
Counsel to Sagi Genger and TPR Investment Associates
Email: bkhinchuk@emmetmarvin.com


                                                3
20-01010-jlg    Doc 15    Filed 06/26/20 Entered 06/26/20 19:26:47   Main Document
                                        Pg 4 of 5




Yann Geron, Esq.
Counsel for Chapter 7 Debtor, Orly Genger
Email: ygeron@reitlerlaw.com

Julie B. Wlodinguer, Esq.
Counsel for Chapter 7 Debtor, Orly Genger
Email: jwlodinguer@reitlerlaw.com

Douglas E. Spelfogel, Esq.
Counsel to Dalia Genger
Email: dspelfogel@foley.com

Paul Labov, Esq.
Counsel to Dalia Genger
Email: plabov@foley.com

Sabrina L. Streusand, Esq.
Counsel to Sagi Genger
Email: streusand@slollp.com

Deborah D. Williamson, Esq.
Counsel to Arie Genger
Email: dwilliamson@dykema.com

Danielle N. Rushing
Counsel to Arie Genger
Email: drushing@dykema.com

Arron Kaufman, Esq.
Counsel to Arie Genger
Email: akaufman@dykema.com

Deborah Piazza
Chapter 7 Trustee
Email: dpiazza@tarterkrinsky.com

Rocco A. Cavaliere, Esq.
Counsel to the Chapter 7 Trustee
Email: rcavaliere@tarterkrinsky.com

Michael Sullivan
Counsel to Zeichner Ellman & Krause LLP and Yoav M. Griver
Email: msullivan@sullivanlaw.com




                                            4
20-01010-jlg   Doc 15    Filed 06/26/20 Entered 06/26/20 19:26:47   Main Document
                                       Pg 5 of 5




Edward Spiro
Counsel to Wachtel Missry LLP and William B. Wachtel
Email: ESpiro@maglaw.com

Natalie Bedoya McGinn
Counsel to Arie Genger
Email: nmcginn@gsgpa.com

Gerald Greenberg
Counsel to Arie Genger
Email: GGreenberg@gsgpa.com




                                           5
